Citation Nr: 9922751	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-03 219	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  This appeal arises from an April 1997 rating decision 
in which the RO denied service connection for bilateral 
defective hearing and tinnitus.  In December 1997, the 
veteran was afforded an RO hearing in connection with his 
claims.  (In a December 1997 Statement of the Case, the RO 
indicated that the hearing transcript would be construed as a 
Notice of Disagreement as to both the bilateral defective 
hearing and tinnitus claims.)  The RO awarded service 
connection for tinnitus in December 1997.  This is considered 
a complete grant of the benefit sought on appeal as to that 
issue.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy and was 
exposed to acoustic trauma in service.  

2.  The veteran's current bilateral defective hearing cannot 
reasonably be disassociated from acoustic trauma in service.  


CONCLUSION OF LAW

Bilateral defective hearing was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The National Personnel Records Center has informed the RO 
that the veteran's service medical records are unavailable 
and have been destroyed in a fire at that facility in July 
1973.  The veteran's Enlisted Record and Report of Separation 
show that his military occupational specialty was rifleman 
and he served in the Ardennes and Rhineland campaigns.  His 
Separation Qualification Record indicates that he served 
overseas for two months in Belgium and performed the duties 
of a rifleman, assisting in placing direct fire upon 
designated portions of enemy lines and on enemy targets at 
his own discretion.  

On VA audiological examination in October 1996, the veteran 
gave a history of bilateral hearing loss dating from service, 
when he was in a small room during a machine gun discharge.  
He had a noticeable hearing loss for a few days and tinnitus.  
Since that time, his hearing loss had increased in severity 
and he had constant bilateral tinnitus.  He denied a history 
of vertigo, ear infections, and head trauma.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
95
85
100
LEFT
20
25
85
80
90

Maryland CNC word list was 56% in the right ear and 64% in 
the left ear.  The diagnoses on an associated ear examination 
were tinnitus by history, no active ear disease, and 
bilateral sensory hearing loss.  

In an October 1996 statement, the veteran indicated that, 
while in service, he was present in an abandoned house where 
a machine gun was repeatedly discharged.  He noticed a great 
deal of difficulty hearing and a loud ringing in his ears for 
days after this episode.  After service, he consulted an ear 
specialist who confirmed that he had damaged his hearing and 
the damage would increase as he grew older.  He reported that 
he had been wearing hearing aids for several years.  

During an RO hearing in December 1997, the veteran testified 
that he was not wearing hearing protection when the machine 
gun discharged during service.  Following separation from 
service, he was examined by Dr. Nicholas Hoffman in 
Philadelphia, Pennsylvania.  Dr. Hoffman opined that he had a 
slight hearing loss which would increase in severity with 
time.  The veteran indicated that Dr. Hoffman was an older 
man and he did not know whether treatment records were 
available from him.  In the 1960s, the veteran was told by an 
examiner at Temple University that he had a hearing loss, and 
he began wearing hearing aids in the 1970s.  His hearing was 
evaluated at VA medical facilities in Wilmington, Delaware 
and East Orange, New Jersey.  He continued to have tinnitus 
and increasing difficulty with speech discrimination.  

At a hearing before a traveling member of the Board of 
Veterans' Appeals (Board) in April 1999, the veteran 
testified that, immediately after the machine gun firing, he 
was unable to hear at all.  Gradually some, but not all, of 
his hearing acuity returned and began to experience tinnitus.  
Subsequent audiological evaluation after service, including 
examinations by private and VA medical providers, had shown a 
bilateral hearing loss, which increased in severity over 
time.  


Analysis

Service connection may be granted if it is shown that a 
disability is due to disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).  When a reasonable doubt arises regarding service 
origin, or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  

It is reasonably clear that the current claim for service 
connection for bilateral defective hearing is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  The recent VA 
audiometric examination reveals that the veteran currently 
has recognizable bilateral defective hearing pursuant to the 
provisions of 38 C.F.R. § 3.385.  

In this case, the veteran served in several campaigns during 
World War II, including the Ardennes and Rhineland campaigns.  
It is presumed that he engaged in combat with the enemy.  
Consistent with 38 U.S.C.A. § 1154(b) (West 1991), the Board 
finds that he was exposed to acoustic trauma in service.  See 
also Collette v. Brown, 82 F.3d 389 (1996).  

Service connection has been established for tinnitus, and 
this disorder is considered to have developed as a result of 
noise exposure in service.  Although there are no service 
medical records showing complaints or treatment for bilateral 
defective hearing, bilateral defective hearing is now 
diagnosed, and the veteran has testified that it had its 
onset with noise exposure in service.  After reviewing the 
evidence, the Board concludes that the veteran's current 
bilateral defective hearing cannot reasonably be 
disassociated from acoustic trauma in service; the same 
acoustic trauma which the RO recognized as the cause of the 
veteran's service connected tinnitus.  Hence, service 
connection for bilateral defective hearing is warranted.  


ORDER

Service connection for bilateral defective hearing is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

